TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-10-00052-CV




William Joseph Rader and Michelle Lea Klotz, Appellants

v.

Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 340TH JUDICIAL DISTRICT
NO. C-08-0049-CPS, HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N
PER CURIAM

                        Appellant William Joseph Rader’s brief was due June 28, 2010.  The brief has not
been received and Rader’s appointed attorney, Rosemary Rose, did not respond to this Court’s notice
that the brief is overdue.
                        The appeal is abated.  The trial court shall conduct a hearing to determine whether
Rader desires to prosecute this appeal and whether appointed counsel has abandoned the appeal.  See
Tex. R. App. P. 38.8(b)(2); see also In re T.V., 8 S.W.3d 448, 449-50 (Tex. App.—Waco 1999, no
pet.) (applying Rule 38.8(b) to suit involving termination of parental rights).  The court shall make
appropriate findings and recommendations.  A record from this hearing, including copies of all
findings and orders and a transcription of the court reporter’s notes, shall be forwarded to the Clerk
of this Court for filing as a supplemental record no later than December 6, 2010.  See Tex. R. App.
P. 38.8(b)(3).
 
 
Before Chief Justice Jones, Justices Patterson and Henson
Abated
Filed:   November 5, 2010